     Case 3:18-cv-01640-MMA-LL Document 44 Filed 05/20/20 PageID.551 Page 1 of 2


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID HUERTA,                                      Case No.: 18cv1640-MMA-LL
12                                     Plaintiff,       ORDER CONVERTING
     v.                                                 MANDATORY SETTLEMENT
13
                                                        CONFERENCE TO TELEPHONIC
14   KIRSTJEN NIELSEN, et al.,
15                                  Defendants.
16
17         On January 24, 2020, the Court reset the Mandatory Settlement Conference in this
18   matter for June 30, 2020 at 1:30 p.m. ECF No. 30. Due to public health concerns and
19   physical distancing requirements, the Court CONVERTS the MSC into a telephonic
20   conference for all attendees. To facilitate the telephonic format of this conference, the
21   Court ORDERS the following:
22         1.     The Court will begin the MSC with all required participants on its
23   teleconference line. The Parties shall use the dial-in information that will be filed by the
24   Court as a separate notice on the docket. The notice will be restricted to case
25   participants only.
26         2.     Counsel and parties or client representatives with full settlement authority
27   for each party must be immediately available by telephone for the duration of the MSC.
28         3.     Throughout this window of time, the Court will initiate separate, confidential

                                                    1
                                                                             18cv1640-MMA-LL
     Case 3:18-cv-01640-MMA-LL Document 44 Filed 05/20/20 PageID.552 Page 2 of 2


1    calls with Plaintiff and Defendants, respectively. Each party must provide the Court with a
2    single phone number to use to initiate these calls, with both counsel and parties or
3    representatives already conferenced in and ready to engage in settlement discussions. The
4    parties must e-mail the Court at efile_lopez@casd.uscourts.gov no later than June 15, 2020
5    to provide each party’s preferred phone number for the MSC, and any other necessary call-
6    in information for the Court (i.e., conference line passcodes).
7          All other deadlines and requirements remain as set. ECF Nos. 28, 30.
8          IT IS SO ORDERED.
9
10   Dated: May 20, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                            18cv1640-MMA-LL
